Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2006

USA v. Riddle
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2742




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Riddle" (2006). 2006 Decisions. Paper 1434.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1434


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-2742


                          UNITED STATES OF AMERICA

                                           v.

                                   LOUIS RIDDLE,

                                                            Appellant


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Crim. No. 04-cr-00363)
                     Honorable William J. Nealon, District Judge


                      Submitted under Third Circuit LAR 34.1(a)
                                   March 6, 2006

               BEFORE: ROTH and GREENBERG, Circuit Judges, and
                        BUCKWALTER, District Judge*

                                (Filed March 14, 2006)


                              OPINION OF THE COURT



GREENBERG, Circuit Judge.


*Honorable Ronald L. Buckwalter, Senior Judge of the United States District Court for
 the Eastern District of Pennsylvania, sitting by designation.
       Louis Riddle appeals from a judgment of conviction and sentence entered on May

20, 2005, after his plea of guilty to an information charging him with conspiracy by an

unlawful user of controlled substances to transport and receive firearms through interstate

commerce in violation of 18 U.S.C. § 371. The district court sentenced Riddle to a 42-

month custodial term to be followed by a three-year term of supervised release. The

district court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have jurisdiction

under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

       On this appeal Riddle does not challenge his conviction but advances the following

contentions with respect to his sentence:

       I. The district court erred in enhancing Riddle’s sentence based upon
          its finding by a preponderance of the evidence, that he believed he
          transported guns to be used for crime.

              A. Riddle had no reason to believe that he was transporting
                 guns for criminal purposes.

              B. The district court improperly based its finding on facts
                 found by a preponderance of the evidence, not beyond a
                 reasonable doubt.

       II. The district court erred when it imposed sentence without
           explicitly articulating its consideration of the 18 U.S.C. § 3553(a)
           sentencing factors, making the sentence unreviewable and
           unreasonable.

       Riddle’s first contention relates to the court applying a 4-level enhancement under

U.S.S.G. § 2K2.1(b)(5). By reason of that 4-level enhancement Riddle’s total offense

level was increased from 17 to 21, thus increasing his sentencing range from 27 to 33

months to 41 to 51 months predicated on his Criminal History Category of II. Section

                                             2
2K2.1(b)(5) provides for a 4-level enhancement if the defendant possessed or transferred

any firearm with knowledge, intent, or reason to believe that it would be used or

possessed in connection with another felony offense. Riddle asserts that the court erred in

applying this enhancement as the facts did not support it. Moreover, he contends that the

court erroneously found the facts justifying application of the guideline by a mere

preponderance of evidence whereas the beyond the reasonable doubt standard was

applicable.

       We reject these contentions for the following reasons. First, the court indicated

that it was making its findings both beyond a reasonable doubt and by a preponderance of

the evidence. Second, in any event, under United States v. Cooper, 2006 U.S. App. Lexis

3437 at *14,    F.3d    (3d Cir. 2006), and United States v. Miller, 417 F.3d 358, 363

(3d Cir. 2005), a finding by a preponderance of the evidence was adequate. Third, the

record supports the court’s findings, and thus we cannot upset them. See United States v.

Ortiz, 878 F.2d 125, 126-27 (3d Cir. 1989).

       We also reject Riddle’s second contention. In this regard we point out that the

court was well aware of the requirements of 18 U.S.C. § 3553(a) as it explicitly found

that it was imposing a “reasonable [sentence] in view of the considerations expressed” in

that section. App. at 75. Moreover, we are satisfied from the court’s comments at the

sentencing hearing that it adequately considered the applicable sentencing factors.

       For the foregoing reasons the judgment of conviction and sentence entered May

25, 2005, will be affirmed.

                                              3